Pee CujkiaM.
The proposition can not be denied', that the’ appellees, being the attorneys for the firm of Preston & Stetson,, could not purchase the land, under the judgment which was recovered and controlled by them, without the consent of their clients, express or implied. They were forbidden to make the purchase, on well-settled principles of public policy ; and the law holds them to be trustees for their principals, in whose employment tjhey were acting as agents. This is the general rule applicable to all agents and trustees, and attorneys at law constitute no exception to it. — Weeks on Attorneys at Law, § 273, and cases cite.d.
It required no election to raise this trust. It was raised by operation of law, and continued to exist until it was lost by lapse-of time, or by an election to ratify the purchase. Unreasonable delay in enforcing the right, or an express or implied assent to the transaction, would alone give it validity. The right was one which would pass to a receiver who is authorized by the-Chaucery Court to bring an action, all the rights and remedies of the beneficiaries having passed to the receiver, whether legal or equitable in their nature.—High on Receivers, § 539; Leonard v. Storrs, 31 Ala. 488. The onios was on the appellees, to show *344that the right of action was lost by laches, or by ratification of the transaction ; and this they have failed to do.
Reversed and remanded.